Case 3:20-cv-00632-GCS Document 37 Filed 04/30/21 Page 1 of 4 Page ID #160




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


STEVEN WEBSTER,                                 )
                                                )
      Plaintiff,                                )
                                                )
 v.                                             )    Case No. 3:20-cv-00632-GCS
                                                )
 MATT BOSECKER, C/O GIVENS, C/O                 )
 BRITWELL, and C/O AUSHBROOK,                   )
                                                )
       Defendants.                              )


                          MEMORANDUM & ORDER

SISON, Magistrate Judge:


      On June 25, 2020, Plaintiff Steven Webster, pro se, an inmate in the custody of the

Illinois Department of Corrections (“IDOC”), currently housed at Pontiac Correctional

Center, brought this action for deprivations of his constitutional rights pursuant to 42

U.S.C. § 1983. (Doc. 16). According to the Complaint, while Plaintiff was housed at

Lawrence Correctional Center on January 7, 2020, Defendants Bosecker, Aushbrook,

Britwell and Givens physically assaulted Plaintiff. (Doc. 16). In connection with this

incident, Plaintiff brings one claim under the Eighth Amendment. Id.


      On October 15, 2020, the Court conducted a preliminary review of the complaint

pursuant to 28 U.S.C. § 1915A and allowed Webster to proceed on the following claim:


      Count 1 - Eighth Amendment excessive force claim against Britwell, Bosecker,
      Aushbrook, and Givens for assaulting Plaintiff on January 7, 2020.


                                       Page 1 of 4
Case 3:20-cv-00632-GCS Document 37 Filed 04/30/21 Page 2 of 4 Page ID #161




       With the consent of the parties, this matter was referred to the undersigned to

conduct all proceedings and order the entry of a final judgment in accordance with 28

U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. (Doc. 20).


       Now pending before the Court is Defendants’ February 26, 2021 motion for

summary judgment on the issue of Plaintiff’s exhaustion of administrative remedies.

(Doc. 33). Along with the motion for summary judgment, Defendants filed the required

Federal Rule of Civil Procedure 56 notice informing Plaintiff of the consequences of

failing to respond to the motion for summary judgment. (Doc. 35). When Plaintiff did not

respond within thirty days of Defendants’ motion, as required by the local rules, the

Court additionally warned Plaintiff that failing to respond to the motion for summary

judgement could result in the Court granting the motion. (Doc. 36). As of this date,

Plaintiff has not responded to the motion for summary judgment. For the following

reasons, Defendants’ motion for summary judgment is GRANTED.

       Though the court is not to act as an advocate, when considering a pro se plaintiff’s

claim, the court should nevertheless take appropriate measures to permit the

adjudication of such claims on the merits, rather than dismissing the claims for technical

reasons. See Donald v. Cook County Sheriff’s Department, 95 F.3d 548, 555 (7th Cir. 1996).

However, the Court notes that Plaintiff has been repeatedly warned of the consequences

of failing to respond to motions or court orders in this case. When Plaintiff failed to timely

consent to or decline magistrate jurisdiction of this case, the Court entered a show cause

order warning Plaintiff that the Court could apply sanctions if Plaintiff failed to



                                          Page 2 of 4
Case 3:20-cv-00632-GCS Document 37 Filed 04/30/21 Page 3 of 4 Page ID #162




adequately show cause for his late responses. (Doc. 13). On August 7, 2020, Plaintiff

returned his consent to magistrate jurisdiction, indicating that he understood the

potential consequences of untimely compliance. (Doc. 14). Plaintiff has also been active

in this case, filing an amended complaint within the time limit providing for doing so.

(Doc. 16).

       District courts “have the inherent authority to manage their dockets and

courtrooms with a view toward the efficient and expedient resolution of cases.” Dietz v.

Bouldin, 136 S.Ct. 1885, 1892 (2016). Under this authority, district courts have an

obligation to secure the just, speedy, and inexpensive resolution of the actions and

proceedings before it. See FED. R. CIV. PROC. 1. “District court judges, because of the very

nature of the duties and responsibilities accompanying their position, possess great

authority to manage their caseload.” Griffin v. Foley, 542 F.3d 209, 217 (7th Cir. 2008). This

Court has more than 200 cases before it. The expedient resolution of both this case, and

the numerous other cases on this Court’s docket require that the Court enforce its

deadlines and the stated consequences for failing to meet those deadlines.

       As stated before, Plaintiff has not responded to the motion despite being warned

through Defendants’ Rule 56 Notice, and the time to respond to the motion has passed.

The Court considers Plaintiff’s failure to respond as an admission of the merits of the

motion filed by Defendants. See SDIL Local Rule 7.1(c)(1); Smith v. Lamz, 321 F.3d 680, 683

(7th Cir. 2003). See also Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995)(noting that a failure

to respond constitutes an admission that there are no undisputed material facts).

Specifically, Defendants assert that Plaintiff filed his complaint approximately three

                                            Page 3 of 4
Case 3:20-cv-00632-GCS Document 37 Filed 04/30/21 Page 4 of 4 Page ID #163




months prior to receiving a decision regarding his grievances from the Administrative

Review Board. (Doc. 34, p. 3). As prisoners must afford officials the time and opportunity

to fully investigate their claims prior to filing suit, by bringing this litigation prior to

receiving a decision from the Administrative Review Board, Plaintiff left his remedies

unexhausted. See Woodford v. Ngo, 548 U.S. 81, 93 (2006); see also Begolli v. Home Depot

U.S.A., Inc., 701 F.3d 1158, 1161 (7th Cir. 2012). Based on this admission, the Court finds

that Plaintiff failed to exhaust his administrative remedies. See Pavey v. Conley, 544 F.3d

739, 742 (7th Cir. 2008).

       For the foregoing reasons, the Motion for Summary Judgment is GRANTED. The

Court DIRECTS the Clerk of the Court to enter judgment in favor of Defendants and

against Plaintiff and close the case.

       IT IS SO ORDERED.
                                                                 Digitally signed
       DATED: April 30, 2021.                                    by Judge Sison 2
                                                                 Date: 2021.04.30
                                                                 13:12:58 -05'00'
                                                  _____________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                         Page 4 of 4
